In a consolidated action to recover damages for personal injuries, the plaintiff Letisse Selamawet appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Golar, J.), dated April 4, 2001, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted by her.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendants’ motion *522for summary judgment dismissing the complaint insofar as asserted by the appellant (see, Donohue v Seaman’s Furniture Corp., 270 AD2d 451; Cayo v Supermarkets Gen. Corp., 247 AD2d 421; Howard-Seay v Dorchester Towers Assocs., 227 AD2d 525). Krausman, J. P., Luciano, Smith, Adams and Prudenti, JJ., concur.